141 F.3d 1177
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Catherine McGOOHAN, Petitioner,v.SERVICE ENGINEERING COMPANY, Industrial Indemnity, NationalUnion Fire Insurance;  Office of Workers'Compensation Programs;  United StatesDepartment of Labor, Respondents.
No. 97-70058.
BRB No. 94-678.
United States Court of Appeals,Ninth Circuit.
.Argued and Submitted Mar. 10, 1998.Decided Mar. 19, 1998.

1
Petition to Review a Decision and Order of the Administrative Law Judge Vivian Schreter-Murray and United States Department of Labor Benefits Review Board.


2
Before FERGUSON and THOMAS, Circuit Judges, and MOLLOY, District Judge.**


3
MEMORANDUM*


4
The parties are familiar with the factual and procedural history of the case, so we will not recount it here.  We have carefully reviewed the record, the briefs of the parties, and heard oral argument.  We deny the Petition for Review for the reasons provided in the Administrative Law Judge's decision.


5
We review the decision of the Administrative Law Judge for errors of law and for adherence to the substantial evidence standard.  See Sproull v. Director, OWCP, 86 F.3d 895, 898 (9th Cir.1996).  The decision is affirmed under the substantial evidence standard where there is such relevant evidence reasonable minds might accept as adequate to support a conclusion.  This is so even if it is possible to draw two inconsistent conclusions from the evidence.  Couglin v. Tailbook Ass'n, 112 F.3d 1052, 1057 (9th Cir.1997).


6
Petitioner's attorney participated in the administrative proceeding in this case.  While he raises questions concerning notice, arguing the decision of the Administrative Law Judge went beyond the issues he contemplated, there is no articulated explanation of reasoning as to how this affected his tactics or evidence.  Even if the notice he desires was given it would not have changed the issues before the Administrative Law Judge based on the record in this case.


7
The petition for review is DENIED.



**
 Honorable Donald W. Molloy, United States District Judge for the District of Montana sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3